Exhibit 10.1
AMENDMENT TO
MERGER AGREEMENT
THIS AMENDMENT TO MERGER AGREEMENT (this “Amendment”) is made and entered into
as of July 14, 2010 by and among HealthSport, Inc., a Delaware corporation (the
“Buyer”), HealthSport Subsidiary, LLC., a Nevada limited liability company that
is a wholly-owned subsidiary of the Buyer (the “Transitory Subsidiary”), and
Supplemental Manufacturing & Ingredients, LLC, an Arizona limited liability
company (the “Target”).
RECITALS
WHEREAS, the Parties have entered into that certain Merger Agreement dated as of
May 21, 2010 (the “Original Agreement”);
WHEREAS, the Parties desire to amend the terms of the Original Agreement as set
forth herein;
NOW, THEREFORE, in consideration of the covenants set forth herein, and for
other good and valuable consideration, intending to be legally bound hereby, the
parties agree as follows:
1. Definitions. Capitalized terms not otherwise defined in this Amendment shall
have the respective meanings ascribed to them in the Original Agreement.
2. Termination; Termination of Agreement. Section 8.1 of the Original Agreement
is hereby amended and restated in its entirety as follows:
8. TERMINATION
8.1 Termination of Agreement.
Any of the Parties may terminate this Agreement with the prior authorization of
its board of directors as provided below:
(a) the Parties may terminate this Agreement by mutual written consent at any
time prior to the Effective Time;
(b) the Buyer and the Transitory Subsidiary may terminate this Agreement by
giving written notice to the Target at any time prior to the Effective Time:
(A) in the event the Target has breached any material representation, warranty,
or covenant contained in this Agreement (as may be amended or qualified by the
respective Disclosure Schedules) in any material respect, the Buyer or the
Transitory Subsidiary has notified the Target of the breach, and the breach has
continued without cure for a period of 30 days after the notice of breach;
(B) in the event that the Buyer has determined to conclude another transaction
under Section 5.10; or (C) if the Closing shall not have occurred on or before
August 15, 2010, by reason of the failure of any condition precedent under
Section 6.1 hereof (unless the failure results primarily from the Buyer or the
Transitory Subsidiary breaching any representation, warranty, or covenant
contained in this Agreement);

 

-1-



--------------------------------------------------------------------------------



 



(c) the Target may terminate this Agreement by giving written notice to the
Buyer and the Transitory Subsidiary at any time prior to the Effective Time
(A) in the event the Buyer or the Transitory Subsidiary has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, the Target has notified the Buyer and the Transitory
Subsidiary of the breach, and the breach has continued without cure for a period
of 30 days after the notice of breach or (B) if the Closing shall not have
occurred on or before August 15, 2010, by reason of the failure of any condition
precedent under Section 6.2 hereof (unless the failure results primarily from
the Target breaching any representation, warranty, or covenant contained in this
Agreement).
3. Conflicts; Reaffirmation; Waiver. In the event of any conflict or
inconsistency between the provisions of the Original Agreement and the
provisions of this Amendment, the provisions of this Amendment shall govern.
Except to the extent expressly amended hereby, all terms and conditions of the
Original Agreement shall remain in full force and effect. Each party hereto
hereby expressly ratifies and affirms all such terms and conditions as of the
effective date hereof. Each Party hereby acknowledges and agrees that no events
of default of any other Party have occurred, or exist as of the date first set
forth above, under the Original Agreement.
4. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Arizona without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Arizona or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Arizona.
5. Additional Acts and Assurances. Each Party hereto agrees to do all such
things and take all such actions, and to make, execute and deliver such other
documents and instruments, as shall be reasonably requested to carry out the
provisions, intent and purpose of this Amendment, including without limitation
amending any the Original Agreement as may be necessary to reflect the revised
provisions as set forth herein.
6. Counsel. The parties hereby acknowledge that (i) Keller Rohrback P.L.C. has
represented only the Target in connection with the Original Agreement and this
Amendment and (ii) Sheppard Mullin Richter & Hampton LLP has represented the
Buyer and the Transitory Subsidiary in connection with the Original Agreement
and this Amendment.

 

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal as of the date first above written.

            HEALTHSPORT, INC.
      By:   /s/ Robert S. Davidson         Robert S. Davidson, President       
     

            HEALTHSPORT SUBSIDIARY, LLC
      By:   /s/ Robert S. Davidson         Robert S. Davidson, Manager         
 

                  By:   /s/ Thomas Beckett         Thomas Beckett, Manager     
       

            SUPPLEMENTAL MANUFACTURING & INGREDIENTS, LLC
      By:   /s/ Ferrel Raskin         Ferrel Raskin, Chief Executive Officer   
         

 

-3-